ORDER

PER CURIAM.
William Pikulin and Savely Petreykov submit a petition for a writ of mandamus seeking various relief.
We note that this court has denied two previous mandamus petitions regarding the same matter. Future documents submitted by the petitioners will be reviewed and, if they involve the same matter, will be placed in the file without response.
Upon consideration thereof,
IT IS ORDERED THAT:
The petition is denied. Future documents submitted by the petitioners will be reviewed and, if they involve the same matter, will be placed in the file without response.